U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51427 BLACKSANDS PETROLEUM, INC. (Exact name of registrant as specified in its charter) Nevada 20-1740044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 25025 I-45 N., Ste. 410 The Woodlands, TX77380 (Address of principal executive offices) (zip code) (713) 554-4491 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 44,854,700 shares of registrant’s common stock outstanding as of September 14, 2010. 1 BLACKSANDS PETROLEUM, INC.AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated balance sheets at July 31, 2010 (unaudited) and October 31, 2009 3 Consolidated statements of operations for the three and nine months ended July 31, 2010 and 2009 (unaudited) 4 Consolidated statements of cash flows for the nine months ended July 31, 2010 and 2009 (unaudited) 5 Notes to unaudited consolidated financial statements 6-8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4. Controls and Procedures 15 PART II. OTHER INFORMATION ITEM 1 Legal proceedings 16 ITEM 1A Risk factors 16 ITEM 2 Unregistered sales of equity securities and use of proceeds 16 ITEM 3 Defaults upon senior securities 16 ITEM 4 Reserved 16 ITEM 5 Other information 16 ITEM 6 Exhibits 16 SIGNATURES 17 2 PART I: FINANCIAL INFORMATION Item 1.Financial Statements. Blacksands Petroleum, Inc. Consolidated Balance Sheets (Unaudited) As of As of 31-Jul-10 31-Oct-09 ASSETS Current Assets Cash and cash equivalents $ $ Short-term investments - Accounts receivable Prepaid expenses and deposits Total Current Assets Oil and gas property costs (successful efforts method of accounting) Proved - Unproved - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related parties Short Term Debt - Total Current Liabilities Asset Retirement Obligation - Total Liabilities Stockholders’ Equity Preferred Stock 10,000,000 authorized and none issued and outstanding - - Common stock 300,000,000 authorized 44,854,700 issued and outstanding Additional paid-in capital Accumulated comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to Consolidated Financial Statements. 3 Blacksands Petroleum, Inc. Consolidated Statements of Operations (Unaudited) For Nine Months Ended 31-Jul-10 For Nine Months Ended 31-Jul-09 For Three Months Ended 31-Jul-10 For Three Months Ended 31-Jul-09 Revenues: Revenue $ $
